Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 16/919679. Claims 1-8, 10, 13-14, 19, 21-22, 33, 36, 39-40, 42, and 44 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, 13-14, 19, 21-22, 33, 36, 39-40, 42, and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 42, and 44 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 42, and 44 is/are drawn to one of the statutory categories of invention.
Claims 1-8, 10, 13-14, 19, 21-22, 33, 36, 39-40, 42, and 44 are directed to processing a plurality of participant records according to a user configured process structure of plurality of configured logic template. Specifically, the claims recite processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates configured on the basis of a (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as campaign management system, computer data processor memory, and a management system, merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the campaign management system, computer data processor memory, and a management system perform(s) the steps or functions of 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a campaign management system, computer data processor memory, and a management system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of processing a plurality of participant records according to a user configured process structure of plurality of configured logic template. As discussed above, taking the claim elements separately, the campaign management system, computer data processor memory, and a management system perform(s) the steps or functions of processing a plurality of participant records according to a user-configured process structure of a plurality of configured logic templates configured on the basis of a plurality of logic templates; the graphical user interface is arranged to display graphical elements, each graphical element being associated with a logic template; wherein said logic templates comprise user editable parameters being editable using the graphical user interface and an executable program fragment being executable on the basis of said user editable parameters and one or more of said participant records; wherein the graphical elements are couplable using said graphical user interface by a user, the coupling defining the process structure of said executable program fragments of said logic templates in relation to said participant records; wherein said process structure and said participant records for processing according to said process structure represent a campaign; wherein the participant records comprise participant attributes being processable by said executable program fragments of said configured logic templates according to said process structure and wherein the participant attributes comprise global participant attributes and local participant attributes (LPA), wherein said global participant attributes are defined across a plurality of campaigns defined by different respective process structures, and wherein said local participant attributes are defined for a subset of said plurality of campaigns. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing a plurality of participant records according to a user 
As for dependent claims 2-8, 10, 13-14, 19, 21-22, 33, 36, and 39-40 further describe the abstract idea of processing a plurality of participant records according to a user configured process structure of plurality of configured logic template. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Technical Evaluation, Testing, and Validation of the Usability of Electronic Health Records” describes “This document summarizes the rationale for an Electronic Health Record (EHR) Usability Protocol (EUP) and outlines procedures for design evaluation and human user performance testing of EHR systems. The procedures include general steps and guidance for evaluating an EHR user interface from clinical and human factors perspectives, and for conducting a validation study (i.e., summative usability test) of EHR user interfaces with representative user groups performing realistic tasks”.
	


5.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-8, 10, 13-14, 19, 21-22, 33, 36, 39-40, 42, and 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621